 

Exhibit 10.2

 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR, SUBJECT TO SECTION 11 HEREOF, AN OPINION OF COUNSEL (WHICH MAY BE
COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.

WARRANT AGREEMENT

To Purchase Shares of the Common Stock of

MATTERSIGHT CORPORATION

Dated as of August 1, 2016 (the “Effective Date”)

WHEREAS, Mattersight Corporation, a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement of even date herewith (as amended and
in effect from time to time, the “Loan Agreement”) with Hercules Capital, Inc.,
a Maryland corporation (the “Warrantholder”), in its capacity as administrative
and collateral agent and lender, and the other lender parties thereto;

WHEREAS, pursuant to the Loan Agreement and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement,
evidencing the right to purchase shares of Common Stock (as defined below) (this
“Warrant”, “Warrant Agreement”, or this “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder having executed and
delivered the Loan Agreement and provided the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and the Warrantholder agree as follows:

SECTION 1.GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.  

(a)For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the aggregate number of fully paid and non-assessable shares of Common Stock (as
defined below) as determined pursuant to Section 1(b) below, at a purchase price
per share equal to the Exercise Price (as defined below).  The number and
Exercise Price of such shares are subject to adjustment as provided in Section
8.  As used herein, the following terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended.

“Charter” means the Company’s Certificate of Incorporation or other
constitutional document, as may be amended and in effect from time to time.

“Common Stock” means the Company’s common stock, $0.01 par value per share, as
presently constituted under the Charter.

 

 

 

--------------------------------------------------------------------------------

 

“Excluded Registration” means a registration of the Company’s capital stock on
Form S-4, S-8 or their successors relating to any acquisition of any entity or
business or the sale of securities to employees of the Company or a subsidiary
pursuant to a stock option, stock purchase or similar stock plan.

“Exercise Price”  means $3.50, subject to adjustment from time to time in
accordance with the provisions of this Warrant.

“Marketable Securities” means securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act; (ii)
the class and series of shares or other security of the issuer that would be
received by the Warrantholder in connection with the Merger Event were the
Warrantholder to exercise this Warrant on or prior to the closing thereof is
then traded on a national securities exchange or over-the-counter market, and
(iii) following the closing of such Merger Event, the Warrantholder would not be
restricted from publicly re-selling all of the issuer’s shares and/or other
securities that would be received by the Warrantholder in such Merger Event were
the Warrantholder to exercise this Warrant in full on or prior to the closing of
such Merger Event, except to the extent that any such restriction (A) arises
solely under federal or state securities laws, rules or regulations, and (B)
does not extend beyond six (6) months from the closing of such Merger Event.

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity, or (iii) any sale by holders of the
outstanding voting equity securities of the Company in a single transaction or
series of related transactions of shares constituting a majority of the
outstanding combined voting power of the Company.  

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the then-effective Exercise Price multiplied by the number of shares of
Common Stock as to which this Warrant is then exercised.

“Qualified Merger Event” means a Merger Event in which the consideration to be
received by holders of Common Stock in respect of their shares of Common Stock
at the closing of such Merger Event consists of cash, Marketable Securities or a
combination thereof.

“Warrant Coverage” means $1,250,000 plus, in the event the additional  
$5,000,000 Tranche III Term Loan Advance is funded following the Company’s
achievement of the Tranche III Milestone pursuant to the Loan Agreement,
$250,000.

(b)Number of Shares.This Warrant shall be exercisable for an aggregate of that
number of shares of Common Stock equal to the quotient derived by dividing (i)
the Warrant Coverage by (ii) the Exercise Price, subject to adjustment from time
to time in accordance with the provisions of this Warrant.

SECTION 2.TERM OF THE AGREEMENT.  

The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and shall be exercisable for a
period ending upon until the earlier of (i) 5:00 p.m. (Eastern Time) on the
seventh (7th) anniversary of the Effective Date and (ii) a Qualified Merger
Event.

2

--------------------------------------------------------------------------------

 

SECTION 3.EXERCISE OF THE PURCHASE RIGHTS.   

(a)Exercise.  The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed, and the
Purchase Price (payable in cash or check in the event the Warrantholder does not
elect the Net Issuance (as defined below) method).  Promptly upon receipt of the
Notice of Exercise and the payment of the Purchase Price in accordance with the
terms set forth below, and in no event later than three (3) business days
thereafter, the Company or its transfer agent shall, at the election of the
Company, either (i) issue to the Warrantholder a certificate for the number of
shares of Common Stock purchased or (ii) credit the same via book entry to the
Warrantholder, and the Company shall execute the acknowledgment of exercise in
the form attached hereto as Exhibit II (the “Acknowledgment of Exercise”)
indicating the number of shares which remain subject to future purchases under
this Warrant, if any.

The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement setting forth the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”).  If the Warrantholder elects
the Net Issuance method, the Company will issue shares of Common Stock in
accordance with the following formula:

 

 

X = Y(A-B)

 

 

A

 

 

Where:

X =

the number of shares of Common Stock to be issued to the Warrantholder.

 

Y =

the number of shares of Common Stock requested to be exercised under this
Agreement.

 

A =

the fair market value of one (1) share of Common Stock at the time of exercise
of this Warrant.

 

B =

the Exercise Price.

For purposes of the above calculation, the current fair market value of shares
of Common Stock shall mean with respect to each share of Common Stock:

(i)at all times when the Common Stock is traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, the fair market value of one (1) share of Common Stock shall be deemed
to be the volume-weighted average of the closing prices over the five (5)
consecutive trading days ending two (2) days before the day the current fair
market value of the securities is being determined;

(ii)if the exercise is in connection with a Merger Event, the fair market value
of a share of Common Stock shall be deemed to be the per share value received by
the holders of the outstanding shares of Common Stock pursuant to such Merger
Event as determined in accordance with the definitive transaction documents
executed among the parties in connection therewith; or

(iii)in cases other than as described in the foregoing clauses (i) and (ii), the
current fair market value of a share of Common Stock shall be determined in good
faith by the Company’s Board of Directors.

3

--------------------------------------------------------------------------------

 

Upon partial exercise by either cash or Net Issuance prior to the expiration or
earlier termination hereof, the Company shall promptly issue an amended
Agreement representing the remaining number of shares purchasable
hereunder.  All other terms and conditions of such amended Agreement shall be
identical to those contained herein, including, but not limited to, the
Effective Date hereof.

(b)Exercise Prior to Expiration.  To the extent this Warrant is not previously
exercised as to all shares of Common Stock subject hereto, and if the
then-current fair market value of one share of Common Stock is greater than the
Exercise Price then in effect, this Agreement shall be deemed automatically
exercised on a Net Issuance basis pursuant to Section 3(a) (even if not
surrendered) as of immediately before its expiration determined in accordance
with Section 2.  For purposes of such automatic exercise, the fair market value
of one share of Common Stock upon such expiration shall be determined pursuant
to Section 3(a).  To the extent this Warrant or any portion hereof is deemed
automatically exercised pursuant to this Section 3(b), the Company agrees to
promptly notify the Warrantholder of the number of shares of Common Stock if
any, the Warrantholder is to receive by reason of such automatic exercise, and
to issue or cause its transfer agent to issue a certificate or a book-entry
credit to the Warrantholder evidencing such shares.

SECTION 4.RESERVATION OF SHARES.  

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein. If
at any time during the term hereof the number of authorized but unissued shares
of Common Stock shall not be sufficient to permit exercise of this Warrant in
full, the Company will take such corporate action as may, in the opinion of its
counsel, be necessary to increase its authorized but unissued shares of Common
Stock to such number of shares as shall be sufficient for such purposes.

SECTION 5.NO FRACTIONAL SHARES OR SCRIP.  

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor in an amount equal to the product of
(a) the Exercise Price then in effect multiplied by (b) the fraction of a share.

SECTION 6.NO RIGHTS AS STOCKHOLDER.

Without limitation of any provision hereof, the Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

SECTION 7.WARRANTHOLDER REGISTRY.  

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement.  The Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g) below.  The
Warrantholder may change such address by giving written notice of such changed
address to the Company.

4

--------------------------------------------------------------------------------

 

SECTION 8.ADJUSTMENT RIGHTS.   

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:

(a)Merger Event.  In connection with a Merger Event that is a Qualified Merger
Event, this Warrant shall, on and after the closing thereof, automatically and
without further action on the part of any party or other person, represent
solely the right to receive the consideration payable on or in respect of all
shares of Common Stock that are issuable hereunder as of immediately prior to
the closing of such Merger Event less the Purchase Price for all such shares of
Common Stock (such consideration to include both the consideration payable at
the closing of such Merger Event and all deferred consideration payable
thereafter, if any, including, but not limited to, payments of amounts deposited
at such closing into escrow and payments in the nature of earn-outs, milestone
payments or other performance-based payments, and such Merger Event
consideration shall be paid to the Warrantholder as and when it is paid to the
holders of the outstanding shares of Common Stock.  In connection with a Merger
Event that is not a Qualified Merger Event, the Company shall cause the
successor or surviving entity to assume this Warrant and the obligations of the
Company hereunder on the closing thereof, and thereafter this Warrant shall be
exercisable for the same number and type of securities or other property as the
Warrantholder would have received in consideration for the shares of Common
Stock issuable hereunder had it exercised this Warrant in full as of immediately
prior to such closing, at an aggregate Exercise Price no greater than the
aggregate Exercise Price in effect as of immediately prior to such closing, and
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.  The provisions of this Section 8(a) shall similarly
apply to successive Merger Events.

(b)Reclassification of Shares.  Except for Merger Events subject to Section
8(a), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Agreement exist into the same or a
different number of securities of any other class or classes of securities, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.

(c)Subdivision or Combination of Shares.  If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

(d)Dividends.  If the Company at any time while this Agreement is outstanding
and unexpired shall:

(i)pay a dividend with respect to the Common Stock payable in additional shares
of Common Stock, then the Exercise Price shall be adjusted, from and after the
date of determination of stockholders entitled to receive such dividend, to that
price determined by multiplying the Exercise Price in effect immediately prior
to such date of determination by a fraction (A) the numerator of which shall be
the total number of shares of Common Stock outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Common Stock outstanding immediately after such dividend or
distribution, and the number of shares of Common Stock for which this Warrant is
exercisable shall be proportionately increased; or

5

--------------------------------------------------------------------------------

 

(ii)make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution specifically provided for in any other
clause of this Section 8, then, in each such case, provision shall be made by
the Company such that the Warrantholder shall receive upon exercise or
conversion of this Warrant a proportionate share of any such dividend or
distribution as though it were the holder of the Common Stock as of the record
date fixed for the determination of the stockholders of the Company entitled to
receive such dividend or distribution. 

(e)Notice of Certain Events.  If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities; (ii) the Company shall offer for subscription pro rata to
the holders of its Common Stock any additional shares of stock of any class or
other rights; (iii) there shall be any Merger Event; or (iv) there shall be any
voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall give the Warrantholder notice
thereof at the same time and in the same manner as it gives notice thereof to
the holders of outstanding Common Stock.  In addition, if at any time the number
of shares of Common Stock (or other securities of any other class or classes of
securities of the Company for which this Warrant is then exercisable)
outstanding is reduced such that the number of shares of Common Stock or other
securities issuable upon exercise of this Warrant shall exceed five percent (5%)
of the then outstanding class of such securities, then, within five (5) business
days of such event, the Company shall give the Warrantholder written notice
thereof.

 

SECTION 9.

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a)Reservation of Common Stock.  The Company covenants and agrees that all
shares of Common Stock that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued, fully paid
and non-assessable, and will be free of any taxes, liens, charges or
encumbrances of any nature whatsoever; provided, that the Common Stock issuable
pursuant to this Agreement may be subject to restrictions on transfer under
state and/or federal securities laws.  The Company has made available to the
Warrantholder true, correct and complete copies of its Charter and bylaws
currently in effect.  The issuance of certificates or book-entry credit for
shares of Common Stock upon exercise of this Warrant shall be made without
charge to the Warrantholder for any issuance tax in respect thereof, or other
cost incurred by the Company in connection with such exercise and related
issuance of shares of Common Stock; provided, that the Company shall not be
required to pay any tax which may be payable in respect of any transfer and the
issuance and delivery of any certificate or any book-entry credit in a name
other than that of the Warrantholder.

(b)Due Authority.  The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to the Warrantholder of the right to acquire the shares of Common
Stock, have been duly authorized by all necessary corporate action on the part
of the Company.  This Agreement: (i) does not violate the Charter or the
Company’s current bylaws; (ii) does not contravene any law or governmental rule,
regulation or order applicable to the Company; and (iii) except as described in
Schedule 5.3 to the Loan Agreement, does not and will not contravene any
provision of, or constitute a default under, any indenture, mortgage, contract
or other instrument to which the Company is a party or by which it is
bound.  This Agreement constitutes a legal, valid and binding agreement of the
Company, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

6

--------------------------------------------------------------------------------

 

(c)Consents and Approvals.  No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of any notices pursuant to Regulation D
under the Act (“Regulation D”) and any filing required by applicable state
securities law, which filings will be effective by the time required thereby. 

(d)Exempt Transaction.  Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(a)(2) thereof,
and (ii) the qualification requirements of the applicable state securities laws.

(e)Information Rights.  At all times (if any) prior to the earlier to occur of
(i) the date on which all shares of Common Stock issued on exercise of this
Warrant have been sold, or (ii) the expiration or earlier termination of this
Warrant, when the Company shall not be required to file reports pursuant to
Section 13 or 15(d) of the Exchange Act or shall not have timely filed all such
required reports, the Warrantholder shall be entitled to the information rights
contained in Sections 7.1 (b) and (c) of the Loan Agreement.

(f)Registration Rights.  If at any time the Company shall determine to file with
the Securities and Exchange Commission (“SEC”) a registration statement relating
to an offering for the account of others under the Act any of its equity
securities (other than an Excluded Registration), the Company shall promptly
give the Warrantholder notice of such registration.  Upon the request of the
Warrantholder given within ten (10) business days after such notice is given by
the Company, the Company, the Company shall use its commercially reasonable
efforts to cause to be included in such registration all of the shares issuable
hereunder that the Warrantholder requests to be included in such registration;
provided that the Company shall not be obligated to register such shares if all
of such shares may be sold without restriction in any three (3)-month period
pursuant to Rule 144 promulgated under the Act (“Rule 144”). The Company shall
have the right to terminate or withdraw such registration before the effective
date of such registration, whether or not the Warrantholder has elected to
include shares of Common stock issued or issuable under this Agreement.

(g)Rule 144 Compliance.  The Company shall, at all times prior to the earlier to
occur of (i) the date of sale or other disposition by the Warrantholder of this
Warrant or all shares of Common Stock issued on exercise of this Warrant or (ii)
the expiration or earlier termination of this Warrant if the Warrant has not
been exercised in full or in part on such date, use commercially reasonable
efforts to timely file all reports required under the Exchange Act and otherwise
timely take all actions necessary to permit the Warrantholder to sell or
otherwise dispose of this Warrant and the shares of Common Stock issued on
exercise hereof pursuant to Rule 144, provided that the foregoing shall not
apply in the event of a Merger Event following which the successor or surviving
entity is not subject to the reporting requirements of the Exchange Act.  If the
Warrantholder proposes to sell Common Stock issuable upon the exercise of this
Agreement in compliance with Rule 144, then, upon the Warrantholder’s written
request to the Company, the Company shall furnish to the Warrantholder, within
five (5) business days after receipt of such request, a written statement
confirming the Company’s compliance with the filing and other requirements of
such Rule.

7

--------------------------------------------------------------------------------

 

SECTION 10.REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.   

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a)Investment Purpose.  This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(b)Private Issue.  The Warrantholder understands that (i) the Common Stock
issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Act or qualified under applicable state securities laws,
and (ii) that the Company’s reliance on exemption from such registration is
predicated on the representations set forth in this Section 10.

(c)Financial Risk.  The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

(d)Accredited Investor.  The Warrantholder is an “accredited investor” within
the meaning of Rule 501 of Regulation D.

(e)No Short Sales. The Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Stock.  Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Warrant, it shall not engage in any short sales or equivalent transactions in
the Common Stock.

SECTION 11.TRANSFERS.

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed; provided, that, notwithstanding the
foregoing, as a condition to any such transfer, the transferee shall agree to be
bound by the terms of this Agreement and shall sign an investor representation
letter, each in form and substance reasonably satisfactory to the Company.  Each
taker and holder of this Agreement, by taking or holding the same, consents and
agrees that this Agreement, when endorsed in blank, shall be deemed negotiable,
and that the holder hereof, when this Agreement shall have been so endorsed and
its transfer recorded on the Company’s books, shall be treated by the Company
and all other persons dealing with this Agreement as the absolute owner hereof
for any purpose and as the person entitled to exercise the rights represented by
this Agreement.  The transfer of this Agreement shall be recorded on the books
of the Company upon receipt by the Company of a notice of transfer in the form
attached hereto as Exhibit III (the “Transfer Notice”) and an executed joinder
to this Agreement and investor representation letter from the assignee, each in
form and substance reasonably satisfactory to the Company, at the Company’s
principal offices and the payment to the Company of all transfer taxes and other
governmental charges imposed on such transfer.  Until the Company receives such
Transfer Notice and such other documentation as described in this Section 11,
the Company may treat the registered owner hereof as the owner for all
purposes.  The Warrantholder further agrees not to make any disposition or other
transfer of all or any part of this Agreement or any securities that are the
subject hereof unless and until (a) the Company shall have received a letter
from the SEC secured by the Warrantholder stating that no action will be
recommended to the SEC with respect to the proposed disposition or transfer, (b)
there is then in effect a registration statement under the Act covering such
proposed disposition or transfer and such disposition or transfer is made in
accordance with such registration statement or (c) the Warrantholder shall have
notified the Company of the proposed disposition or transfer and shall have
furnished the Company with a detailed statement of the circumstances surrounding
the proposed disposition or transfer, and if reasonably

8

--------------------------------------------------------------------------------

 

requested by the Company, the Warrantholder shall have furnished to the Company,
or cooperate with the Company to obtain, an opinion of counsel (which may be
Company counsel), reasonably satisfactory to the Company, to the effect that
such disposition or transfer will not require registration under the Act or any
applicable state securities laws.

SECTION 12.MISCELLANEOUS.

(a)Effective Date.  The provisions of this Agreement shall be construed and
shall be given effect in all respects as if it had been executed and delivered
by the Company on the date hereof.  This Agreement shall be binding upon any
successors or assigns of the Company.

(b)Remedies.  In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the Warrantholder or the Company will not have an adequate remedy at law
and where damages will not be readily ascertainable.

(c)No Impairment of Rights.  The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d)Additional Documents.  Upon written request by the Warrantholder, the Company
shall also supply documentation reasonably necessary for the Warrantholder to
evaluate whether to exercise (in cash or a net issuance basis) this Warrant,
including without limitation, (i) any merger/purchase/asset sale agreement and
related documents and estimated payout allocations to each of the respective
stockholders, warrant and option holders of the Company in connection with a
Merger Event, (ii) the Company’s most recent capitalization table, 409A
valuations (if any), and board determination of share value (if any) (including
any waterfall or per share allocations provided to the Company’s stockholders),
and (iii) the Company’s most recent certificate of incorporation; provided,
that, the Company’s obligation to supply any such information shall be subject
to the Warrantholder’s agreement to maintain the confidentiality of such
information on terms reasonably acceptable to the Company.

(e)Attorneys’ Fees.  In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses and all reasonable costs of
proceedings incurred in enforcing this Agreement.  For the purposes of this
Section 12(e), reasonable attorneys’ fees shall include without limitation
reasonable fees incurred in connection with the following: (i) contempt
proceedings; (ii) discovery; (iii) any motion, proceeding or other activity of
any kind in connection with an insolvency proceeding; (iv) garnishment, levy,
and debtor and third party examinations; and (v) post-judgment motions and
proceedings of any kind, including without limitation any activity taken to
collect or enforce any judgment.  

(f)Severability.  In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(g)Notices.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered and received upon the earlier of: (i) personal
delivery to the party to be notified, (ii) when sent by confirmed telex,
electronic transmission or facsimile

9

--------------------------------------------------------------------------------

 

if sent during normal business hours of the recipient, if not, then on the next
business day, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (iv) one day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt, and shall be addressed to the
party to be notified as follows: 

If to the Warrantholder:

 

Hercules Capital, inc.

Legal Department

Attention:  Chief Legal Officer and Manuel Henriquez

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile:  650-473-9194

Telephone:  650-289-3060

If to the Company:

 

Mattersight Corporation

Attention: General Counsel and Corporate Secretary, with copy to Chief Financial
Officer

200 West Madison Street, Suite 3100

Chicago, IL 60606

Facsimile: 775-252-9987

Telephone: 312-454-3532

Email: chris.carsen@mattersight.com

 

or to such other address as each party may designate for itself by like notice.

(h)Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof.  None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

(i)Headings.  The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

(j)Advice of Counsel.  Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).

(k)No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(l)No Waiver.  No omission or delay by the Warrantholder at any time to enforce
any right or remedy reserved to it, or to require performance of any of the
terms, covenants or provisions hereof by the Company at any time designated,
shall be a waiver of any such right or remedy to which the Warrantholder is
entitled, nor shall it in any way affect the right of the Warrantholder to
enforce such provisions thereafter during the term of this Agreement.

10

--------------------------------------------------------------------------------

 

(m)Survival.  All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of the Warrantholder and shall survive the execution and delivery of this
Agreement. 

(n)Governing Law.  This Agreement has been negotiated and delivered to the
Warrantholder in the State of California, and shall be deemed to have been
accepted by the Warrantholder in the State of California.  Delivery of Common
Stock to the Warrantholder by the Company under this Agreement is due in the
State of California.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of California, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

(o)Consent to Jurisdiction and Venue.  All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California.  By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (i)
consents to personal jurisdiction in Santa Clara County, State of California;
(ii) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (iii) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (iv) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this
Agreement.  Service of process on any party hereto in any action arising out of
or relating to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g).  Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(p)Mutual Waiver of Jury Trial.  Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Warrant be resolved by a judge
applying such applicable laws.  EACH OF THE COMPANY AND THE WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST THE WARRANTHOLDER OR
ITS ASSIGNEE OR BY THE WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY
RELATING TO THIS WARRANT.  This waiver extends to all such Claims, including
Claims that involve persons or entities other the Company and the Warrantholder;
Claims that arise out of, or are in any way connected to the relationship
between the Company and the Warrantholder; and any Claims for damages, breach of
contract, specific performance, or any equitable or legal relief of any kind,
arising out of this Agreement.

(q)Judicial Reference.  If the Mutual Waiver of Jury Trial set forth in Section
12(p) is ineffective or unenforceable, the parties agree that all Claims shall
be resolved by reference to a private judge sitting without a jury, pursuant to
Code of Civil Procedure Section 638, before a mutually acceptable referee or, if
the parties cannot agree, a referee selected by the Presiding Judge of the Santa
Clara County, California.  Such proceeding shall be conducted in Santa Clara
County, State of California, with California rules of evidence and discovery
applicable to such proceeding.  

(r)Prejudgment Relief.  In the event Claims are to be resolved by judicial
reference, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by judicial reference.

(s)Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery

11

--------------------------------------------------------------------------------

 

(PDF)), and by different parties hereto in separate counterparts, each of which
when so delivered shall be deemed an original, but all of which counterparts
shall constitute but one and the same instrument. 

(t)Specific Performance.  The parties hereto hereby declare that it is
impossible to measure in money the damages which will accrue to the
Warrantholder by reason of the Company’s failure to perform any of the
obligations under this Agreement and agree that the terms of this Agreement
shall be specifically enforceable by the Warrantholder.  If the Warrantholder
institutes any action or proceeding to specifically enforce the provisions
hereof, any person against whom such action or proceeding is brought hereby
waives the claim or defense therein that the Warrantholder has an adequate
remedy at law, and such person shall not offer in any such action or proceeding
the claim or defense that such remedy at law exists.

(u)Lost, Stolen, Mutilated or Destroyed Warrant.  If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or
destroyed.  Any such new Warrant shall constitute an original contractual
obligation of the Company, whether or not the allegedly lost, stolen, mutilated
or destroyed Warrant shall be at any time enforceable by anyone.

(v)Legends.  To the extent required by applicable laws, this Warrant and the
shares of Common Stock issuable hereunder (and the securities issuable, directly
or indirectly, upon conversion of such shares of Common Stock, if any) may be
imprinted with or otherwise be subject to a restricted securities legend in
substantially the following form and any legend required by blue sky laws of any
state to the extent such laws are applicable:

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE COMPANY
COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.

[Remainder of Page Intentionally Left Blank]

 

 

12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
executed by its officers thereunto duly authorized as of the Effective Date.

 

COMPANY:

MATTERSIGHT CORPORATION

 

 

 

 

 

By:

 

/s/ David Gustafson

 

Name:

 

David Gustafson

 

Title:

 

EVP, COO and Interim CFO

 

WARRANTHOLDER:

HERCULES CAPITAL, INC.

 

 

 

 

 

By:

 

/s/ Jennifer Choe

 

Name:

 

Jennifer Choe

 

Title:

 

Assistant General Counsel

 




 

--------------------------------------------------------------------------------

 

EXHIBIT  I

 

NOTICE  OF  EXERCISE

 

To:Mattersight Corporation

 

(1)

The undersigned Warrantholder hereby elects to purchase [_______] shares of the
Common Stock of Mattersight Corporation, pursuant to the terms of the Agreement
dated the [___] day of July, 2016 (the “Agreement”) between Mattersight
Corporation (the “Company”) and the Warrantholder, and tenders herewith payment
of the Purchase Price in full, together with all applicable transfer taxes, if
any. [NET ISSUANCE: elects pursuant to Section 3(a) of the Agreement to effect a
Net Issuance.]

(2)

Please issue a certificate or certificates or book-entry credit(s) representing
said shares of Common Stock in the name of the undersigned or in such other name
as is specified below.  Notwithstanding the foregoing, if the shares issuable
hereunder are to be issued in the name of a holder other than the undersigned
Warrantholder, then the Company may condition the issuance of such shares upon
such third party providing the Company with evidence that is reasonably
satisfactory to the Company that the issuance of such shares is exempt from
registration under the Securities Act of 1933, as amended, in the manner
provided for in Section 11 of the Agreement.  

(3)

The undersigned Warrantholder hereby restates each of the representations and
warranties set forth in Section 10 of the Agreement as of the time of
exercise.  

 

 

 

 

 

 

(Name)

 

 

 

 

 

(Address)

 

WARRANTHOLDER:

HERCULES CAPITAL, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 




14

--------------------------------------------------------------------------------

 

EXHIBIT II

ACKNOWLEDGMENT OF EXERCISE

The undersigned [____________________________________], hereby acknowledge
receipt of the “Notice of Exercise” from Hercules Capital, Inc. to purchase
[____] shares of the Common Stock of Mattersight Corporation, pursuant to the
terms of the Agreement (as defined therein), and further acknowledges that
[______] shares remain subject to purchase under the terms of the Agreement.

 

COMPANY:

MATTERSIGHT CORPORATION

 

 

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

15

--------------------------------------------------------------------------------

 

EXHIBIT III

 

TRANSFER NOTICE

 

(To transfer or assign the foregoing Agreement execute this form and supply
required information.  Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to

 

 

(Please Print)

 

 

whose address is

 

 

 

 

Dated:

 

 

 

Holder’s Signature:

 

 

 

Holder’s Address:

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

16